he fails to demonstrate plain error entitling him to relief.      See NRS
                      178.602; Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 95 (2003) ("[T]he
                      burden is on the defendant to show actual prejudice or a miscarriage of
                      justice."). Additionally, to the extent Brown raises the argument, we
                      further conclude that the district court did not abuse its discretion by
                      revoking his probation. See Lewis v. State, 90 Nev. 436, 438, 529 P.2d 796,
                      797 (1974); see generally McNallen v. State, 91 Nev. 592, 540 P.2d 121
                      (1975) (revocation of probation affirmed where violation by probationer not
                      refuted). Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED.'




                                              Gibbons


                                                  J.
                      Douglas                                   Saitta


                      cc:   Hon. Michelle Leavitt, District Judge
                            Clark County Public Defender
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




                            'The fast track response submitted by the State does not comply
                      with NRAP 3C(h)(1) and NRAP 32(a)(4) because the text is not double-
                      spaced. Counsel for the State is cautioned that the failure to comply with
                      the briefing requirements in the future may result in the imposition of
                      sanctions. See NRAP 3C(n).

      SUPREME COURT
              OF
           NEVADA
                                                           2
      (0) 1947A

                                                                                                M3
fez